Name: Commission Implementing Decision (EU) 2018/1688 of 7 November 2018 granting derogations to Slovakia as regards the provision of statistics pursuant to Regulation (EC) No 1099/2008 of the European Parliament and of the Council on energy statistics (notified under document C(2018) 7304) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  energy policy;  European Union law;  economic analysis;  information technology and data processing;  Europe;  natural environment
 Date Published: 2018-11-09

 9.11.2018 EN Official Journal of the European Union L 279/38 COMMISSION IMPLEMENTING DECISION (EU) 2018/1688 of 7 November 2018 granting derogations to Slovakia as regards the provision of statistics pursuant to Regulation (EC) No 1099/2008 of the European Parliament and of the Council on energy statistics (notified under document C(2018) 7304) (Only the Slovak text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1099/2008 of the European Parliament and of the Council of 22 October 2008 on energy statistics (1), and in particular Articles 5(4) and 10(2) thereof, Whereas: (1) A request has been submitted by Slovakia for obtaining derogations from the obligation to transmit to the Commission (Eurostat) the national statistics referred to in Article 4 of Regulation (EC) No 1099/2008. That request concerned the provision of statistics on the renewable portion of industrial waste and ambient heat. (2) The information provided by Slovakia justifies that the collection of such statistics would lead to an excessive burden on respondents in that Member State, namely because it is necessary to adjust the new classifications and develop a new methodology in their national statistics to reduce burden on respondents derived from the collection and compilation of the requested data. Therefore, the derogations should be granted. (3) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Slovakia shall be granted the following derogations from the provisions of Regulation (EC) No 1099/2008: (a) from producing results for reference year 2017 for item 5.2.11.6 of Annex B on renewable energy statistics; (b) from producing results for reference years 2017, 2018 and 2019 for items 5.2.3, 5.2.6, 5.2.8.1, 5.2.8.2 and 5.2.8.5 of Annex B on renewable energy statistics (covering all aggregates for the products defined in point 3.5.8.1.7 Renewable portion of industrial waste and point 3.5.9 Ambient heat of Annex A). Article 2 This Decision is addressed to the Slovak Republic. Done at Brussels, 7 November 2018. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 304, 14.11.2008, p. 1.